Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 14 October 1776
From: Livingston, Henry Beekman
To: Washington, George



May it please your Excellency.
Say Brook [Conn.]14th Octr 1776.

Last Wednesday I had a Conference with Governour Trumbull at New Haven, I laid before him the Plan I had formed for our Expedition, which was as follows, we were immediately to engage fourteen Hundred Ton of Vessels, Seven Hundred of which being Sufficient to carry our whole Detatchment, were to be Stationed at Oysterpond Point, with Instructions to wait till farther Orders from us unless disturbed by the Enemies Shiping, when that happened, they were to make some secure Port on the Continent, and whenever Danger disappeared they were

to resume their Stations. the Other Seven Hundred Tons are to be Stationed at Satauket about Twenty Miles farther westward with the like Instructions that in case we should be baffled at one Place we may proceed to the other[.] we will have as I am informed by Governour Trumbull Ninety Whale Boats[.] they will Land Nine Hundred Men at a Time, they are not yet arrived at New London but are expected in to Night. To morrow I fancy they will be here. they are to take in our Detatchment and proceed for Fairfield from whence we are to land as many Men as we Conveniently Can on the west side of Huntington in order to cut off the Communication of Three Companies of Troops Stationed at that Place, as soon as this can be effected, the Whale Boats are to Proceid to Mill Creek and Carry across into Southold Harbour where they are to wait for us unless Circumstances permit us with Safety and Secresy to get them into South Bay, if that should be the Case they are to follow us as far as Huntington—and take in our Baggage in Case Necessity should Oblige us to Make a Retreat, Head Quarters on Long Island are now made at Flushing about Twenty Eight Miles from Huntington where a Guard is kept; the Inhabitants are much Oppressed being Prohibited threshing their Grain or Selling their Hay, which Transports are now Loading with at Huntington[.] all the Vessels they Could lay their hands on have been Taken up and ordered to Flushing where their Guard is kept no other part of the Island except that Place and Huntington being Guarded excep[t] a few Men in the Forts Opposite the N. York. Major Rogers is at Huntington tho I cannot hear that he has the Command. The Accounts I have now given You may be depended on, they are given by a Brother to one of our Lieutenants who has been Concealed among them for some time, but has at length made his escape with three others and got Safe to this side, the Enemy were in pursuit of him when he came away, I send you by this Conveyance My Returnes and the Original Papers sent Coll Fanning, of which I formerly sent Copies to Your Excellency being informed by General Clinton of their Consequence, I sent a Party immediately after my leaving New Haven in order to Surprize Coll Fanning and Major Conkling and Seize their Papers[.] this was effected, no papers were found on Major Conkling tho I was told he had been very active:

after giving me his Parole he has been permitted to Return again to Long Island. Coll Fanning at his Request, I have permitted to proceid for Convention in order to Clear up his Character, after Exacting his Parole, to take with him and Deliver to Convention the Proofs I had Collected of his being inimical to us—I expect it will be the latter end of the Week before our Descent will be made, I shall with all my Powers forward it—tho’ Govr Trumbull is of Oppinion the force allowed is not adequate to the Undertaking tho’ I cant help Differing from his Honour in this Particular[.] I enclose Your Excellency his Letter sent me on that Subject with two others intercepted at New Haven and Alluded to in the Governor’s Letter, Your Excellency will at once see that they are wrote by some very illiterate Persons who are easily made to believe any thing. I remain your Excellencies Most Obt Humble Sert

Henry B: Livingston

